DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 12/1/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 12/1/2020 has been considered.
Response to Amendment
5.	The amendment filed on 7/15/22  has been entered.
	Claims 1-4, 6, 10 and 11 have been amended.
	Claims 1-11 are pending. 
Election/Restrictions
6.	Applicant’s election without traverse of Species A1 and B1 (corresponding to claims 3 and 7 respectively) in the reply filed on 7/15/22 is acknowledged.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 101 because a § 101 process claim must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing; see In Re Bilski, 545 F.3d 943, 88 USPQZd 1385 (Fed. Cir. 2008). ). If neither of these requirements are met by the claim, the method is not a patent eligible process under § 101. 
A § 101 process claim that would not qualify as a statutory process would be a claim that recites purely mental step(s) that can be performed manually or merely manipulating an abstract idea without the use of a specific structure. Thus, to qualify as a § 101 statutory process, the claimed step(s) must explicitly recite the other statutory class such as machine (i.e., the computer, the thing) to which it is tied, for example by identifying the machine/computer that accomplishes the step(s) and providing transformation underlying subject matter to a different state or thing to provide meaningful, reasonable limits and a practical application.
Claims 10 and 11 recite a series of process steps, but the steps neither explicitly recite a specific machine/computer that implements the claimed steps nor identify transformation of underlying subject matter to a different state or thing. Thus, the subject matter of claims 10 and 11 is non-statutory and not patent eligible.
In order to comply with the 35 USC § 101 statutory requirement, a limitation, i-.e., “by using a computer” must be inserted in one of the claimed steps of claim 1. This would be a tie and would overcome the 35 USC § 101 non-statutory issue, as long as the subject matter of the computer implementing the step is supported by the disclosure.


Allowable Subject Matter
9.	Claims 1-3 and 5-8 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The combined references of Hirano et al. (US PG-Pub 2021/0392740), Tao et al. (US PG-Pub 2018/0026019) and Kwon et al. (US PG-Pub 2014/0374900), a closely related art, do not specifically disclose, inter alia, second rectangular-shaped substrate having a second length that is less than twice said first length and a median line extending in the direction of said second width as well as a pair of semiconductor circuit mounting locations on opposite sides of said median line with electrically-conductive formations providing a second pattern of electrical interface nodes, wherein said second pattern of electrical interface nodes comprises two unmorphed replicas of said first pattern of electrical interface nodes arranged mutually rotated 180° on opposite sides of said median line as required in independent claims 1 and 6.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893